Citation Nr: 1026596	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-12 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral 
pes planus.

2.  Entitlement to total disability rating based on individual 
unemployability due to service connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1948 to October 1968.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from August 2006 (bilateral 
pes planus) and December 2008 (TDIU) rating decisions of the 
Roanoke, Virginia Department of Veterans Affairs (VA) Regional 
Office (RO).  In May 2010, a Travel Board hearing was held before 
the undersigned.  A transcript of the hearing is associated with 
the claims file.  At the hearing, the Veteran submitted copies of 
documents that were previously of record.

The Travel Board hearing also addressed the matter of service 
connection for depression.  On close review of the claims file 
after the hearing the Board notes with respect to that matter 
that after an October 2006 rating decision denied service 
connection for depression (a mental disorder) the Veteran timely 
(in October 2006) filed notice of disagreement with the 
determination.  In March 2007 the RO issued a statement of the 
case (SOC) in that matter (and also regarding the rating for 
bilateral pes planus); the Veteran was advised that to perfect an 
appeal in the matter he had to file a timely substantive appeal.  
In his substantive appeal, received April 16, 2007, the Veteran 
stated he was appealing only the matter of the rating for pes 
planus.  As he has not perfected an appeal in the matter of 
service connection for depression, such matter is not before the 
Board. 

The Veteran's testimony at the Travel Board hearing 
reasonably suggests that he may be seeking to reopen a 
claim of service connection for depression.  The RO has 
not adjudicated such claim to reopen and the Board does 
not have jurisdiction in the matter.  It is referred to 
the RO for clarification and any appropriate action.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).
REMAND

At the May 2010 hearing, the Veteran testified that his bilateral 
pes planus, has increased in severity since his most recent 
August 2008 VA examination.  He  stated that if he is on his feet 
for 30 minutes, he begins having pain in the muscles at the back 
of his legs, and that if he walks for more than 30 minutes he has 
to sit down because of the pain.  He testified that if he is on 
his feet for an hour his ankles begin to swell.  He further 
testified that he has leg pain throughout the night.  He related 
that VA issued him a cane in 2009; the record shows this occurred 
in October 2008 (still after the August 2008 VA examination).  As 
he alleges that his disability has worsened since he was last 
examined, remand for a contemporaneous examination is necessary.  
38 C.F.R. § 3.327(a).

Because the matter of entitlement to TDIU is inextricably 
intertwined with the claim for increase, consideration of that 
matter is deferred pending resolution of the increased rating 
claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	The RO should secure for association with 
the claims file updated complete records 
of the VA treatment the Veteran has 
received for his service-connected 
bilateral pes.  Then the RO should arrange 
for the Veteran to be examined by a 
podiatrist or orthopedist to ascertain 
the current severity of his bilateral pes 
planus.  His claims folder must be 
reviewed by the examiner in connection 
with the examination.  The examiner should 
also be provided a copy of the criteria 
for rating foot disabilities, i.e., 
38 C.F.R. § 4.71a, Codes 5276-5284.  Any 
indicated tests or studies (e.g., X- rays) 
must be completed.  The examiner should 
describe all findings in detail, and 
comment regarding the functional 
limitations resulting from this 
disability.  The findings reported must be 
sufficiently detailed to address all 
criteria for rating the disability.  The 
examiner must explain the rationale for 
all opinions.

2.	The RO should then readjudicate these 
claims (the TDIU claim in light of the 
determination made regarding the increased 
rating claim).  If either remains denied, 
the RO should issue an appropriate 
supplemental SOC and afford the Veteran 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

